Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6,  8-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkermans et al. (US Patent No. 6,429,184, already cited in IDS dated 05/25/2022), hereinafter “Akkermans ‘184.”
	Regarding claims 1-2, 6, 8-12, 15 and 17-18, Akkermans ‘184 teaches a process for the production of a granular detergent product, the process comprising spraying droplets of a liquid binder to contact a particulate solid starting material in a low-shear granulator (see col. 1, line 65 to col. 2, line 2), such as a fluidized bed apparatus (see abstract) wherein the liquid binder comprises an acid precursor of an anionic surfactant and the solid starting material comprises an inorganic alkaline material (see col. 4, lines 15-18). In Example 1, Akkermans ‘184 teaches the production of a granular detergent product which comprises the addition of the liquid (i.e., LAS, linear alkylbenzene sulphonate) to the fluidizing solids, i.e., sodium carbonate (whose water solubility is at least 0.2 g/L), STPP (sodium tripolyphosphate) and zeolite 4A, in a fluidized bed apparatus, which is construed to employ an agglomerating and/or granulating process, resulting in a product comprising 24 wt% sodium LAS, 32 wt% sodium carbonate, 32 wt% STPP, 10 wt% zeolite 4A and 2 wt% water (see col. 8, lines 35-66 and Table 1 on page 9), wherein the ratio of the sodium carbonate to the LAS is 32:24 or 1.33:1.  The atomization pressure of the fluidized bed apparatus in Example 1 is 2.5 bars (equivalent to 36.3 psig) (see Table 1 under col. 9).  Akkermans ‘184 also teaches that the fluidised bed has an air velocity of preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 16-26). The process may be carried out in either batch or continuous mode of operation as desired (see col. 2, lines 58-59). Akkermans ‘184 teaches the limitations of the instant claims. Hence, Akkermans ‘184 anticipates the claims. 

Claims 1-2, 6, 8-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akkermans et al. (US Patent No. 6,274,544, already cited in IDS dated 05/25/2022), hereinafter “Akkermans ‘544.”
	Regarding claims 1-2, 6 and 8-12, Akkermans ‘544 teaches a process for the production of a granular detergent product, the process comprising spraying droplets of a liquid binder to contact a particulate solid starting material in a low-shear granulator (see col. 1, lines 63-67), such as a fluidized bed apparatus (see abstract) wherein the liquid binder comprises an acid precursor of an anionic surfactant and the solid starting material comprises an inorganic alkaline material (see col. 4, lines 13-16). In Example 1, Akkermans ‘544 teaches the production of a granular detergent product which comprises the addition of the liquid (i.e., LAS, linear alkylbenzene sulphonate) to the fluidizing solids, i.e., sodium carbonate (whose water solubility is at least 0.2 g/L), STPP (sodium tripolyphosphate) and zeolite 4A, in a fluidized bed apparatus, which is construed to employ an agglomerating and/or granulating process, resulting in a product comprising 24 wt% sodium LAS, 32 wt% sodium carbonate, 32 wt% STPP, 10 wt% zeolite 4A and 2 wt% water (see col. 8, lines 35-66 and Table 1 on page 9), wherein the ratio of the sodium carbonate to the LAS is 32:24 or 1.33:1. The atomization pressure of the fluidized bed apparatus in Example 1 is 2.5 bars (equivalent to 36.3 psig) (see Table 1 under col. 8). Akkermans ‘544 also teaches that the fluidised bed has an air velocity of preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18). The process may be carried out in either batch or continuous mode of operation as desired (see col. 2, lines 56-57). Akkermans ‘544 teaches the limitations of the instant claims. Hence, Akkermans ‘544 anticipates the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkermans ‘184 as applied to claims 1-2, 6,  8-12, 15 and 17-18 above. 
	Regarding claims 7 and 19, Akkermans ‘184 teaches the features as discussed above. As discussed above, Akkermans ‘184 teaches in Example 1 that the granular detergent product has 2 wt% water (see col. 8, lines 35-66 and Table 1 on page 9), and the ratio of the sodium carbonate to the LAS is 32:24 or 1.33:1. Akkermans ‘184, however, fails to disclose a ratio of carrier to liquid surfactant of about 2:1 as recited in claim 7 and the product having less than about 2 wt% water as recited in claim 19.
As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the 1.33:1 ratio and 2 wt% water may be considered to read on the about 2:1 and less than 2 wt% recited in claims 7 and 19 respectively. 

	Regarding claim 16, Akkermans ‘184 teaches the features as discussed above. In addition, Akkermans ‘184 teaches that the liquid flow rate in Example 1 is 130 gmin-1  (equivalent to 0.29 lb/min) (see Table 1 under col. 9). Akkermans ‘184, however, fails to specifically disclose the liquid flow rate as recited in claim 16. 
Considering that Akkermans ‘184 teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 7, 16  and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akkermans ‘544 as applied to claims 1-2, 6, 8-12, 15 and 17-18 above.
	Regarding claims 7 and 19, Akkermans ‘544 teaches the features as discussed above. As discussed above, Akkermans ‘544 teaches in Example 1 that the granular detergent product has 2 wt% water (see col. 8, lines 35-66 and Table 1 on page 9), and the ratio of the sodium carbonate to the LAS is 32:24 or 1.33:1. Akkermans ‘544, however, fails to disclose a ratio of carrier to liquid surfactant of about 2:1 as recited in claim 7 and the product having less than about 2 wt% water as recited in claim 19.
As the word “about” permits some tolerance (see In re Ayers, 69 USPQ 109, and In re Erickson, 145 USPQ 207), the 1.33:1 ratio and 2 wt% water may be considered to read on the about 2:1 and less than 2 wt% recited in claims 7 and 19 respectively. 

	Regarding claim 16, Akkermans ‘544 teaches the features as discussed above. In addition, Akkermans ‘544 teaches that the liquid flow rate in Example 1 is 130 gmin-1  (equivalent to 0.29 lb/min) (see Table 1 under col. 8). Akkermans ‘544, however, fails to specifically disclose liquid flow rate as recited in claim 16. 
Considering that Akkermans ‘544 teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 1-4, 6, 8, 10-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Assmann et al. (US 2009/0305938, already cited in IDS dated 05/25/2022), hereinafter “Assmann.”
	Assmann teaches surfactant granulates containing 10 to 90 wt. % amine oxide, 10 to 90 wt. % carrier material and 0 to 50 wt. % binder which can be manufactured by fluidized bed 
granulation (see abstract), wherein the binder preferably comprises anionic surfactants (see paragraph [0015]), and wherein the fluidized bed granulation is construed to be operated in a batch or continuous manner. Assmann also teaches a process for manufacturing the surfactant granulate, in which carrier material is fluidized in a mixer and the liquid components are deposited onto the fluidized carrier material (see paragraph [0133]).  In Example 3, Assmann teaches a process for making surfactant granulates which was prepared as follows: an aqueous anionic surfactant LAS (linear alkylbenzene sulfonate) paste was diluted with water to a concentration of 30 wt. % (which reads on the liquid anionic surfactant) and to which was added a 30 wt. % conc. amine oxide solution to form a homogeneous mixture of amine oxide and the liquid anionic surfactant, and the mixture was sprayed through a two-component spray nozzle in a flat fluidized bed unit GPCG 5 onto 4.0 kg fluidized zeolite A (which is a solid); and the resulting  granulates comprised 25 wt% amine oxide, 25 wt% anionic surfactant and 50 wt% zeolite (see paragraphs [0159]-[0161]). In view of the above, the water content of the resulting granulates is zero.  As seen above, the weight ratio of the zeolite:anionic surfactant is 50:25 or 2:1. Assmann also teaches other preferred carrier materials, other than the aluminosilicates or zeolites, like carbonates such as sodium carbonate, starch, cellulose derivatives and mixtures thereof (see paragraphs [0013] and [0060]. Other anionic surfactant binders include sulfuric acid monoesters derived from straight chain C7-21 alcohols ethoxylated with 1 to 6 moles ethylene oxide, which includes lauryl ether sulfate (see paragraph  [0023]). Assmann, however, fails to specifically disclose: (1)  a process for manufacturing the surfactant granulate wherein the solid carrier is sodium carbonate as recited in claim 1; (2) the liquid surfactant is lauryl ether sulfate as recited in claim 3; and (3) wherein the method comprises the binder like starch as recited in claim 4; wherein the method comprises the carrier like sodium carbonate as recited in claim 6; and wherein the method comprises the binder and the carrier as recited in claim 13. 
	With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the zeolite in Example 3 with sodium carbonate because the substitution of art recognized equivalents as shown by Assmann is within the level of ordinary skill in the art. In addition, the substitution of one carrier material  for another is likely to be obvious when it does no more than yield predictable results.
	With respect to difference (2), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected lauryl ether sulfate as the specific liquid surfactant because this is one of the suitable selections taught by Assmann in paragraph [0023].
	With respect to difference (3), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the zeolite in Example 3 with sodium carbonate and starch because the substitution of art recognized equivalents as shown by Assmann is within the level of ordinary skill in the art, and Assmann also teaches mixtures of these carrier materials.  In addition, the substitution of one carrier material for other carrier materials is likely to be obvious when it does no more than yield predictable results.

Claims 1-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Capeci et al. (US Patent No. 6,555,514, already cited in IDS dated 05/25/2022), hereinafter “Capeci.”
	Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer (underlinings supplied, see col. 4, lines 16-47), wherein the drying process can be construed to be batch or continuous. Preferably the first powder and the second powder each comprise a material selected from the group consisting of surfactants, inorganic salts, bleaches, bleach activators, builders, enzymes, encapsulated perfumes, and mixtures thereof, and the first liquid and the second liquid each comprise a material selected from the group consisting of water, surfactants, inorganic salts, dyes, polymers, builders, binders, perfumes, and mixtures thereof, and most preferably the added liquids comprise detergent surfactants in an aqueous paste form (see col. 3, lines 9-18). Suitable surfactants include anionic surfactants like the conventional C11 -C18 alkyl benzene sulfonates ("LAS") and primary, branched-chain and random C10-C20 alkyl sulfates ("AS"), especially sodium, unsaturated sulfates such as oleyl sulfate, or the C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates) (see col. 9, lines 31-40). The inorganic salts, which are builders, include the alkali metal salt of carbonates, e.g., sodium carbonate (whose water solubility is at least 0.2 g/L; see col. 9, line 63 to col. 10, line 3), as one of the selections. The binders include polyethylene glycol or polyacrylates (see col. 6, lines 33-45), among others, wherein the polyethylene glycol is PEG 4000 in an amount of 1.3 wt%  (see Table 1), which is known to have a melting point of 53-59oC.  Typically, the detergent composition will contain from about 1 to 50% by weight of a detersive surfactant and from about 1% to about 75% by weight of builder (see col. 7, lines 50-53). In Examples I and II, Capeci teaches detergent particles which comprises 29.1 wt% of alkyl ethoxylate sulfate anionic surfactant (see Tables I and II under cols. 11-12).  In Example III, the dried compositions appear to not contain any residual water (see col. 12, lines 43-62; Table III A and Table III B in cols. 15-18). Capeci, however, fails to specifically disclose the first liquid being a liquid anionic surfactant comprising a sulfate surfactant, a sulfonate surfactant or combination thereof; the solid carrier being an inorganic salt like sodium carbonate; the weight ratio of the solid carrier to the liquid surfactant, or the weight ratio of the liquid surfactant to the PEG 4000 or polyacrylate, as recited in claim 1; the specific surfactant as recited in claim 3; the specific binders as recited in claim 4; the method comprising the carrier like sodium carbonate as recited in claim 6; the ratio of the carrier or builder to the liquid surfactant as recited in claim 7; and wherein the method comprises the binder and the carrier as recited in claim 13.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected alkyl benzene sulfonates (LAS) and/or sodium C10 -C18 alkyl alkoxy sulfates like sodium lauryl (C12) ethoxylate sulfate (or sodium lauryl ether sulfate) as the liquid surfactant and to have selected sodium carbonate as the specific solid carrier and PEG 4000 or polyacrylate as the solid binder because these are some of the suitable selections taught by Capeci in col. 9, lines 31-40 and col. 9, line 63 to col. 10, line 3. Regarding the weight ratio of the solid carrier (i.e., sodium carbonate) to liquid surfactant active, and the weight ratio of the liquid surfactant to the PEG 4000, considering that Capeci teaches from about 1% to about 75% by weight of builder (which includes sodium carbonate), about 1 to 50% by weight of a detersive surfactant (which includes the LAS and lauryl ethoxylate sulfate as disclosed in col. 7, lines 50-53, and 1.3 wt% PEG 4000 (see Table 1), the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claim 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Assmann as applied to claims 1-4, 6, 8, 10-12 and 19 above, and further in view of Akkermans ‘544.” 
	Assmann teaches the features as discussed above. Assmann, however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluidized bed as recited in claim 11.
	Akkermans ‘544 teaches the features as discussed above. It is known from Akkermans ‘544, an analogous art, that in the preparation of a detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluidized bed of Assmann to have an air velocity, atomizing air pressure within those recited because it is known from Akkermans ‘544 that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. Regarding the specific liquid flow rate, considering that Akkermans ‘544 teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 1-14 and 18-19 above, and further in view of Akkermans ‘544. 
	Capeci teaches the features as discussed above. Capeci however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer. 
	Akkermans ‘544 teaches the features as discussed above. It is known from Akkermans ‘544, an analogous art, that in the preparation of a detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Capeci to have an air velocity, atomizing air pressure within those recited because it is known from Akkermans ‘544 that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. Regarding the specific liquid flow rate, considering that Akkermans ‘544 teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Akkermans ‘184 or Akkermans ‘544 as applied to claims 1-2, 6, 8-12, 15 and 17-18 above, and further in view of Capeci.
	Akkermans ‘184 or Akkermans ‘544 teaches the features as discussed above. In addition, Akkermans ‘184 or Akkermans ‘544 teaches that the liquid binder can be any other kind of anionic surfactant (in Akkermans ‘184, see col. 4, lines 19-22; in Akkermans ‘544, see col. 4, lines 17-20). Akkermans ‘184 or Akkermans ‘544, however, fails to disclose sodium lauryl ether sulfate.
	Capeci, an analogous art, teaches the features as discussed above. In particular, Capeci teaches the equivalency of the conventional C11 -C18 alkyl benzene sulfonates ("LAS") with sodium C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates), which includes sodium lauryl (C12) ether sulfate, as anionic surfactants (see col. 9, lines 31-40).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the LAS of Akkermans ‘184 or Akkermans ‘544 with sodium lauryl ether sulfate because the substitution of art recognized equivalents as shown by Capeci is within the level of ordinary skill in the art. In addition, the substitution of one anionic surfactant for another is likely to be obvious when it does no more than yield predictable results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                       /LORNA M DOUYON/                                                                       Primary Examiner, Art Unit 1761